Citation Nr: 1117243	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for lung cancer, including as resulting from exposure to herbicides.

4.  Entitlement to service connection for sleep disorder/sleep apnea, including as secondary to service-connected PTSD.

   
REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2008 and December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran's claim for an initial disability rating in excess of 30 percent for PTSD was previously denied by the Board in a November 2008 decision.  The Veteran appealed that denial to the Court of Appeals for Veterans Claims (Court).  By memorandum decision issued into August 2010, the Court vacated the Board's decision and remanded the Veteran's claim to the Board.

The issues of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The competent and credible evidence of record fails to establish the Veteran is currently diagnosed to have lung cancer.

2.  The Veteran's sleep apnea is not related to his military service nor is it proximately due to, the result of or aggravated by his service-connected PTSD.

3.  The competent and credible evidence of record establishes that the Veteran's sleep problems, other than those related to his sleep apnea, are symptoms of his PTSD and do not warrant a separate diagnosis of a Sleep Disorder.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Sleep apnea was not incurred in or aggravated by service, nor is it secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  A sleep disorder was not incurred in or aggravated by service, nor is it secondary to service-connected PTSD.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in August, September and November of 2008, prior to the initial AOJ decision on his claims for service connection for lung cancer and sleep disorder/sleep apnea.  The Board finds that the notices provided fully comply with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examinations for his claims in November 2008.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).    

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Relevant to the present case, these provisions provide for presumptive service connection for malignant tumors that manifest to a compensable degree within one year after separation from service.

Furthermore, the Veteran claims that he has lung cancer related to exposure to Agent Orange while serving in Vietnam.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease. 38 U.S.C. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. 
§ 1116(f).

Diseases associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes); Hodgkin's disease; chronic lympocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) as listed in Note 1.  38 C.F.R. § 3.309(e).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 72 Fed. Reg. 32,395 (June 12, 2007).

For presumptive service connection to be warranted, the herbicide-related disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97.   

Finally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Lung Cancer

The Veteran claims that he was told that he has lung cancer because it showed up on blood tests although not on any x-ray.

Despite the Veteran's contentions, however, the medical evidence of record fails to demonstrate that he has been diagnosed to have lung cancer.  Private treatment records document that the Veteran has autonomic failure that may be associated with a positive paraneoplastic antibody, specifically antistriational antibody, which is often associated with lung cancer or thymoma.  (See private treatment records from April 2008 to August 2008.)  Although these records show that the paraneoplastic antibody results are suggestive of lung carcinoma, subsequent work up has not confirmed a diagnosis of lung cancer.  Review of other private treatment records and VA treatment records also fail to show a diagnosis of or treatment for lung cancer.

The Veteran underwent VA examination in November 2008.  The examiner stated that review of the evidence of record notes no documentation of any diagnosis of lung cancer presently or in the past.  The Veteran reported that he had been seen for a neurological condition and that, during work up, some blood work indicated a finding that he was told is often associated with lung cancer or the development of lung cancer; however, he admitted that he has not been diagnosed with lung cancer although he undergoes a chest x-ray approximately every six months.  He reported his last chest x-ray was done approximately one week before the examination and was negative for any indication of cancer.  Chest x-rays taken that day demonstrated only right basilar subsegmental atelectasis.  The examiner's assessment was that there was insufficient clinical evidence at present to warrant a diagnosis of any lung cancer or residuals thereof.  

Consequently, the only evidence of record that the Veteran has lung cancer is his own statements.  As a lay person, however, he is not competent to establish a medical diagnosis of lung cancer merely by his own assertions because such matters require medical expertise supported by specialized diagnostic testing.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis and lung cancer is not something that would be within his ability to perceive, his statements are afforded little weight as to whether he in fact has lung cancer.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the present case, the competent and credible evidence fails to establish that the Veteran is currently diagnosed to have lung cancer.  Therefore, service connection for lung cancer is denied because the evidence fails to establish the Veteran has a current disability for which service connection may be granted.  

Sleep Disorder/Sleep Apnea

The Veteran claims that he has a sleep disorder that is related to his service-connected PTSD.  In his August 2005 Notice of Disagreement, the Veteran, via his attorney, claimed that the rating decision issued in July 2008 infers a claim for service connection for a sleep disorder as it was noted that a VA examiner noted the Veteran uses a CPAP machine and clearly notes the interrelationship between it and his PTSD.  (The Veteran's attorney footnoted the following quote from the rating decision:  "The examiner notes your CPAP has helped [with your PTSD symptoms] considerably.")  

The Board notes that the Veteran was diagnosed by a May 2008 sleep study to have severe obstructive sleep apnea.  The service treatment records do not show, nor does the Veteran contend, that his sleep apnea had its onset in service.  Moreover the post-service medical evidence fails to establish, nor has the Veteran stated, that he has had a continuity of symptomatology since service.  Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's sleep apnea is related to his military service, and the Veteran has not so argued.  Rather the Veteran has contended that he has a sleep disorder that is related to his PTSD.  

None of the private or VA treatment records demonstrate that the Veteran's sleep apnea is either caused or aggravated his service-connected PTSD.  VA treatment records do not even list sleep apnea on the Veteran's problem list.  However, these treatment records do show treatment for insomnia, which appears to have been associated with the Veteran's PTSD.  He has been treated with 50 mg of Nortriptaline for his sleep problems.

The Veteran underwent a VA mental disorders examination in November 2008.  The Veteran related that he was recently diagnosed to have sleep apnea and that he is supposed to be using a CPAP.  He reported that he can wear this once he gets to sleep but, if not asleep, he will not wear it.  He also stated he uses oxygen at night for chronic obstructive pulmonary disease.  As to his symptoms, he stated it is hard for him to fall asleep and when he does, he wakes up about every two hours and sometimes looks at the clock and then lays there for a couple of minutes but most of the time he gets up and walks through the house.  He sleeps a total of about six and a half hours a night.  He noted that he feels depressed on a daily basis, and relates feeling hopeless and helpless about a host of issues that are medical and also about his two marriages.  He does not want to go to the movies or the bar, or be around people and feels down about being so isolated.  The examiner noted that the Veteran continues to exhibit a Depressive Disorder, Not Otherwise Specified, with probable mixed etiology related to sleep apnea with no use of CPAP, three back operations, one recent neck operation, restless leg syndrome, hypothyroidism, gastroesophageal reflux disease (GERD) to extent he has a feeder tube, chronic obstructive pulmonary disease, emphysema, etc.  Mental status examination was essentially within normal limits except for the Veteran having an anxious mood and restricted affect.  The assessment was PTSD and Depressive Disorder, Not Otherwise Specified.  As to a sleep disorder, the examiner stated that the Veteran does not warrant a specific Sleep Disorder diagnosis that is separate from his PTSD or caused by or aggravated by PTSD.  He stated that the Veteran does have one symptom of sleep disturbance under the D criteria for PTSD (hyperarousal symptoms); however, this is a symptom of PTSD and does not merit a separate diagnosis.  The examiner also commented that the Veteran's Depressive Disorder, not otherwise specified, is likely due to multiple medical conditions and that this is an entirely separate diagnosis from the PTSD with different course and etiology.  Finally, the examiner opined that the Veteran's PTSD did not cause the Veteran's sleep apnea nor does his PTSD aggravate the sleep apnea.

The Board notes that the Veteran has stated that he feels his sleep apnea is mostly caused by his PTSD as he is awakened by bad dreams or the feeling that someone is in the house with him.  He also has stated that, despite wearing "the mask" they gave him to put air in his lungs, he still wakes up two to three time a night.  (See VA Form 9 dated in April 2009.)  This is the only evidence indicating a relationship exists between the Veteran's sleep apnea and his PTSD.  As a lay person, however, the Veteran is not competent to show a medical etiology merely by his own assertions because such matters require medical expertise.  In other words, medical expertise is required to relate symptoms to a specific diagnosis or to show that one medical condition is affecting another.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran does not have the requisite medical expertise, his statements are afforded little weight as to whether his sleep apnea is due to or aggravated by his service-connected PTSD.

Consequently, there is no competent and credible evidence to contradict the November 2008 VA examiner's opinions that the Veteran does not have a sleep disorder separate and distinct from his PTSD except for sleep apnea and that the Veteran's sleep apnea is neither caused nor aggravated by his service-connected PTSD.  The Board finds, therefore, that the preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder/sleep apnea.  The preponderance of the evidence being against the Veteran's claim for service connection, the benefit of the doubt doctrine is not applicable.  Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for lung cancer is denied.

Entitlement to service connection for a sleep disorder/sleep apnea is denied.


REMAND

The Board finds that remand of the Veteran's claims for an initial disability rating in excess of 30 percent for service-connected PTSD and entitlement to a TDIU is warranted.

As discussed in the Introduction section of this decision, the Veteran appealed the issue of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD to the Court, who vacated the Board's November 2008 decision and remanded the Veteran's claim in a memorandum decision issued in August 2010.  

The Board notes that, in a March 2011 statement, the Veteran's attorney states that the Court remanded the Veteran's claim for a disability rating in excess of 30 percent for his service-connected PTSD back to the Board for further development.  He further states that the Veteran "welcomes the Court's finding that the Board failed to develop favorable evidence of record and looks forward to further development of his claim according to the Court's Order."  Subsequently, he states the "Veteran welcomes the Court's recognition of the Board's error in relying on an inadequate examination wherein the examiner and the Board failed to discuss a record Global Assessment of Functioning (GAF) score of 55.  Based on the examiner's and the rater's inadequate development of the favorable low GAF score, a re-examination is clearly warranted."  The Board disagrees with the attorney's analysis of the Court's decision as well as whether further development, including re-examination, is warranted.  The Court's finding in the August 2010 memorandum decision was that the Board failed to provide adequate reasons and bases because it failed to discuss favorable evidence.  In other words, the Board's failure to discuss two GAF scores of 55 or to even explain them away was in error.  In addition, the Board's finding that there was no evidence of circumstantial, circumlocutory or stereotypical speech or difficulty in establishing effective work and social relationships was in error because it failed to discuss the GAF scores of 55 and how they relate to those two criteria.  Furthermore, the Court determined that the Board erred by not adequately explaining how it weighed the various symptoms in evaluating the Veteran's disability rating.  The Court never made a finding that the Board erred by relying on an inadequate examination.  Furthermore, rather than remand with a directive for additional development, the Court stated it was remanding for the Board to provide a more complete statement of reasons and bases.  Thus, the Board does not find that remand of the Veteran's claim for a higher disability rating for his PTSD is warranted based upon the Court's decision.

However, the Board notes that subsequent development of additional claims resulted in additional evidence being associated with the claims file that is relevant to issue of the appropriate disability rating for the Veteran's service-connected PTSD.  This evidence consists of VA treatment records, the report of private psychological testing conducted in May 2008, and a VA mental disorders examination conducted in November 2008.  The Board finds that this evidence must be considered by the RO and any additional development necessary to adjudicate the Veteran's claim accomplished before the Board can reconsider the issue.  For that reason, the Board finds that remand is necessary.

The Board also finds that the Veteran's claim of entitlement of a TDIU must also be remanded as it is inextricably intertwined with the outcome of his claim for a higher disability rating for his service-connected PTSD.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). Thus, a decision on that issue must be deferred at this time.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's mental health treatment records from the VA Medical Center in Omaha, Nebraska, for treatment for his PTSD from January 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  Thereafter, the Veteran's claims should be readjudicated.  Readjudication of the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD should consider all evidence added to the claims file since September 2008 and should include consideration of whether staged ratings are warranted for any distinct period(s) of worsening of the Veteran's PTSD since July 2003.  

If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


